Citation Nr: 1747411	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-00 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The record reflects that the Veteran has submitted substantive appeals as to a number of other issues.  The record shows that the RO has not yet certified those matters to the Board.  Consequently, the Board will not further address those matters at this time.  The referenced issues will be the subject of a later Board decision.


FINDING OF FACT

Sleep apnea was not manifested during the Veteran's active duty service or for many years thereafter, is not otherwise related to disease, injury or other event in active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in April 2012. 

VA also fulfilled its assistance obligations to the Veteran.  No VA examination was provided to the Veteran for his claim of entitlement to service connection for sleep apnea.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

Here, as discussed below, the evidence does not establish any in-service event or symptoms relevant to sleep apnea.  Therefore, the first McLendon factor has not been met, and no VA examination is necessary. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends that service connection is warranted for his currently diagnosed sleep apnea disability.

The service treatment records do not show symptoms, complaints, diagnosis, or treatment for sleep apnea.  A March 1980 Report of Medical History for separation indicates the Veteran denied any frequent trouble sleeping, or any periods of unconsciousness.  A review of the Veteran's post-service treatment records does not show treatment for sleep apnea.  

Medical records from Hermitage Sleep Center shows the Veteran underwent a sleep study in June 2009 and was diagnosed with moderate obstructive sleep apnea with significant positive response to CPAP therapy.  

A September 2012 statement from J.T., FNP from Affiliated Internists & Primary Care states that the Veteran developed sleep apnea during his years in service, that sleep apnea has progressed into the constant need of a CPAP machine, and has been aggravated by the use of alcohol and his need for antidepressants.  The Board finds the statement from J.T., FNP that the Veteran developed sleep apnea during his years in the service to be unsubstantiated by any evidence in the claims file.  As stated above, neither the Veteran's STR's or post-service treatment records show any symptoms, complaints, or treatment of sleep apnea prior to the June 2009 diagnosis.

The Veteran pointed out, in his December 2013 substantive appeal, that the chronic sleep impairment noted by the September 2011 VA examiner who conducted the posttraumatic stress disorder (PTSD) examination is evidence his currently diagnosed sleep apnea should be service connected.  However, the chronic sleep impairment the Veteran is being compensated for in relation to his service-connected major depressive disorder is due to his claimed underlying trauma which his psychiatric disability is based on.  Sleep disturbance due to recurrent distressing dreams of a traumatic event or symptoms of increased arousal due to a traumatic event is not equivalent to sleep apnea, which is a medical condition in which the throat narrows, partially or fully blocking the airway.

The Board finds the weight of the competent and credible evidence shows that the sleep apnea did not manifest in service, first manifested many years after active service and is not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for sleep apnea, and the claim for service connection is denied.

ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


